REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach all particulars of the claims in the specific combination and order as recited in the claims. 
The closest prior art of Mumm (US 2009/0006254 A1) teaches the use of credentials and allowing of credentials to be sent to a second user device. Bhosle (US 8,762,216 B1) teaches that a second user may use a borrowed credential. Aabye (US 2014/0164243 A1) teaches the usage of real account identifiers. However, the combination of references do not disclose all particulars of the claims in that a payment pool of pre-authorized users are maintained for peer-forwarded credentials as well as the verification of such users in order for them to be given credentials in the context of the claim as a whole, as well as various specific details of delivery channel identifiers and potential delivery channel identifiers. New prior art of Shah (US 2015/0135272 A1) teaches the use of an identity pool and verifying that users are within a pool. However, such processes are not taught in the context of credentials and receiving credentials through a delivery channel identifiers through a peer. The remaining limitations are not found in a reasonable amount of references, and even if found would not have been an obvious combination of references to one of ordinary skill in the art given the specific context of the claims as a while.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        07/03/2021